19-10971-smb           Doc 211         Filed 06/03/19 Entered 06/03/19 14:20:24                        Main Document
                                                     Pg 1 of 6


 Steven J. Reisman, Esq.                                           Peter A. Siddiqui, Esq. (admitted pro hac vice)
 Jerry L. Hall, Esq. (admitted pro hac vice)                       KATTEN MUCHIN ROSENMAN LLP
 Cindi M. Giglio, Esq.                                             525 W. Monroe Street
 KATTEN MUCHIN ROSENMAN LLP                                        Chicago, IL 60661
 575 Madison Avenue                                                Telephone:      (312) 902-5455
 New York, NY 10022                                                Facsimile:      (312) 902-1061
 Telephone:       (212) 940-8800                                   peter.siddiqui@kattenlaw.com
 Facsimile:       (212) 940-8876
 sreisman@kattenlaw.com
 jerry.hall@kattenlaw.com
 cindi.giglio@kattenlaw.com

 Counsel to Debtors and Debtors-in-Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                   )
     In re:                                                        )        Chapter 11
                                                                   )
     SIZMEK INC., et al.,1                                         )        Case No. 19-10971(SMB)
                                                                   )
                                         Debtors.                  )        (Jointly Administered)
                                                                   )

     DECLARATION OF GLENN TOBIAS IN SUPPORT OF DEBTORS’ MOTION FOR
      AN ORDER AUTHORIZING AND APPROVING A PRIVATE SALE OF DEBTOR
     SELLER’S PORTION OF THE ADSERVER BUSINESS FREE AND CLEAR OF ALL
     LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, AND GRANTING
                              RELATED RELIEF

                     I, Glenn Tobias, make this Declaration (the “Declaration”) pursuant to 28 U.S.C.

 §1746, and state as follows:

                                                           Introduction

              1.     I am the Chief Executive Officer of FTI Capital Advisors, LLC (“FTICA”) and a

 Senior Managing Director with FTI Consulting, Inc. (“FTI Consulting”, together with FTICA,




 1
       Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
       include: Sizmek Inc. (4624); Point Roll, Inc. (3173); Sizmek DSP, Inc. (2319); Sizmek Technologies, Inc. (6402);
       Wireless Artist LLC (0302); Wireless Developer, Inc. (9686); X Plus One Solutions, Inc. (8106); and X Plus Two
       Solutions, LLC (4914). The location of Debtors’ service address for purposes of these chapter 11 cases is: 401
       Park Avenue South, 5th Floor, New York, NY 10016.



 139542799_392525-00029
19-10971-smb            Doc 211       Filed 06/03/19 Entered 06/03/19 14:20:24                    Main Document
                                                    Pg 2 of 6


 “FTI”). On March 21, 2019, Sizmek Inc. and its affiliated debtors and debtors in possession in the

 above-captioned chapter 11 cases (collectively, “Debtors”) engaged FTICA to provide investment

 banking and restructuring advisory services in these chapter 11 cases.

            2.       I submit this declaration (“Declaration”) in support of Debtors’ Motion for an

 Order Authorizing and Approving a Private Sale of Debtor Seller’s Portion of the AdServer

 Business Free and Clear of all Liens, Claims, Encumbrances, and Other Interests and Granting

 Related Relief (the “Motion”).2

            3.       Except as otherwise indicated, all statements in this Declaration are based on my

 personal knowledge of Debtors’ operations and finances gleaned during the course of my

 engagement with Debtors; my discussions with Debtors’ senior management, other members of

 the FTI team, and Debtors’ other advisors; my review of relevant documents; and my views based

 upon my experience. If called to testify, I would testify competently to each of the facts set forth

 in this Declaration. I am authorized to submit this Declaration on behalf of FTI for Debtors.

                                             Background and Qualifications

            4.       I joined FTI in 2009 and have more than twenty-five years of experience advising

 clients on and executing mergers and acquisitions and financings. Prior to joining FTI more than

 ten years ago, wherein most of my time has been spent building and now leading our investment

 banking efforts, I have worked in positions focused on advising and executing transactions through

 senior banking and corporate positions, as well as an independent consultant. I have advised

 clients in many industries, including media, internet and software companies, on a broad range of

 restructuring, acquisition, and capital raising transactions.




 2
     Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to them in the Motion.


                                                            2
 139542799_392525-00029
19-10971-smb         Doc 211     Filed 06/03/19 Entered 06/03/19 14:20:24            Main Document
                                               Pg 3 of 6


          5.       FTI is an internationally recognized restructuring and turnaround firm, has a wealth

 of experience in providing financial advisory services, and enjoys an excellent reputation for the

 services it has rendered in large and complex chapter 11 cases on behalf of debtors and creditors

 throughout the United States. FTI’s professionals, including those within FTICA, have provided

 strategic advice to debtors, creditors, bondholders, investors and other entities in numerous chapter

 11 cases of similar size and complexity to Debtors’ chapter 11 cases. FTI has provided or is

 providing restructuring and/or investment banking services in cases such as: Sears Holdings Corp.,

 Open Road Films, LLC, F+W Media, Inc., RadioShack Corporation, SFX Entertainment, Chassix,

 Inc., Peabody Energy Corp., CIT Group, MF Global, Vertellus Specialties, Inc., Aeropostale, Inc.,

 American Apparel, Inc., and Hastings Entertainment, Inc.

                                           FTI’s Engagement

          6.       Pursuant to the Engagement Letter dated March 21, 2019, FTICA agreed to serve

 as Debtors’ investment banker and financial advisor. Since it was engaged, FTI’s professionals

 have worked closely with Debtors’ management, employees and other advisors to assist Debtors

 with, among other things, contacting prospective buyers, business and due diligence discussions

 with prospective buyers, and participating in negotiations among Debtors and prospective buyers

 to help facilitate a going concern sale of Debtors’ assets.

          7.       FTI immediately began work on a sale process upon commencement of its

 engagement, creating a data room, contacting potentially interested parties and fielding dozens of

 inbound inquiries. The data room was available on March 31, 2019 and over fifty-five (55) parties

 have been granted access to the data room. At least a dozen of these parties indicated they were

 primarily interested in the AdServer business.




                                                    3
 139542799_392525-00029
19-10971-smb         Doc 211     Filed 06/03/19 Entered 06/03/19 14:20:24              Main Document
                                               Pg 4 of 6


          8.       Under my supervision, the FTI team has worked closely with Debtors’ management

 and their other professionals and has developed substantial knowledge about Debtors’ operations

 and financial condition.

                                        The Marketing and Sale Efforts

          9.       FTI, with the support of Debtors’ management and other advisors, is leading the

 sale process for substantially all of Debtors’ remaining assets, which comprise Debtors’ AdServer

 and Peer39 businesses.

          10.      FTI has indicated to all buyers that the AdServer and Peer 39 businesses are

 available both individually and together in order to ensure that Debtors receive the highest and

 best price for both assets. In the sale process letter FTI sent to more than seventy (70) interested

 parties, it indicated that it would accept bids for any of the individual business segments or all of

 them.

          11.      Debtors received six (6) initial offers for AdServer by the initial April 12, 2019 bid

 deadline FTI set in the process letter. Since receiving these initial purchase offers, FTI and

 Debtors’ management have participated in extensive diligence sessions and negotiations with the

 parties who submitted letters of interest.

          12.      Until very recently, when the Debtors decided to focus on completing a transaction

 with the Buyer, Debtors and FTI had been working with three parties each of which was actively

 engaged in bidding for the Purchased Assets. These parties engaged in many rounds of robust

 bidding over the course of several weeks. After Debtors were satisfied that they had negotiated

 the best deal possible, Debtors determined that it was in the best interest of their estates and their

 constituents to proceed forward with Buyer and work towards executing a mutually-agreeable

 transaction.



                                                     4
 139542799_392525-00029
19-10971-smb         Doc 211     Filed 06/03/19 Entered 06/03/19 14:20:24            Main Document
                                               Pg 5 of 6


          13.      Based on my conversations with Debtors’ management and my conversations with

 prospective buyers, as well as my understanding of the business realities, I believe selling the

 AdServer to Buyer on an expedited basis is the best way to maximize the value of this asset.

                                          The Buyer and APA

          14.      In my role as Debtors’ investment banker and financial advisor, I was actively

 involved in the solicitation and review of sales offers, as well as the negotiation of the APA.

          15.      Based on my participation in negotiations with the Buyer and my review of the

 APA, I believe the Sale Transaction and the APA represent the best way to maximize the value of

 the AdServer. The APA contemplates a Purchase Price of approximately $30 million, which will

 be allocated between Debtor Seller and Non-Debtor Sellers as follows: (1) $12,266,000 to Debtor

 Seller; (2) $3,447,000 to Sizmek Technologies, Ltd (UK); and (3) $14,288,000 to Sizmek

 Technologies, Ltd. (Israel). The Sellers will also retain the accounts receivable related to the

 AdServer business.

          16.      Central to maximizing value for the AdServer is completing the transaction on an

 expedited time frame. Debtors face serious challenges, including the potential loss of access to

 cash collateral if the AdServer must be sold through a lengthier sale process. Moreover, given the

 robust sales and marketing process that has occurred to date, a lengthier process is not necessary

 or advisable under the circumstances.

          17.      Throughout the marketing and solicitation process, the FTI team has participated

 in extensive conversations with Cerberus, in order to confirm that Cerberus is informed of the

 contemplated Sale Transaction and finds it acceptable.

          18.      The terms and conditions of the Sale Transaction are the product of good faith arm’s

 length negotiations between the parties. Based on my extensive participation in all aspects of the



                                                    5
 139542799_392525-00029
19-10971-smb         Doc 211     Filed 06/03/19 Entered 06/03/19 14:20:24           Main Document
                                               Pg 6 of 6


 marketing process, the Buyer has acted in good faith and without any collusion. Based on the sale

 process and a review and evaluation of all of the proposals and potential buyers, the Buyer’s offer

 very likely presents Debtors with the best value for the Purchased Assets and the proposed private

 sale to the Buyer is the most efficient means of maximizing the value of the Purchased Assets.

          19.      Based on my review of the APA, the Sale Transaction will result in significant

 benefits to Debtors’ estates.

          20.      Absent consummation of the Sale Transaction, the value of the AdServer business

 will likely diminish, both by loss of employees and customers.

          21.      Debtors’ entry into the APA is necessary, appropriate, and a reasonable exercise of

 Debtors’ business judgment and should be approved.

          22.      Based on my experience, the terms and conditions of the Sale Transaction are fair,

 reasonable, and consistent with current market conditions.

  Dated: June 3, 2019                       Glenn Tobias
  New York, NY                              Glenn Tobias
                                            Chief Executive Officer of FTI Capital Advisors, LLC
                                            Senior Managing Director of FTI Consulting, Inc.




                                                    6
 139542799_392525-00029
